DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 10/25/2021.  Claims 1-3, 5-7, 9-14, 17, 19-20, 22-24 are pending. Claims 1, 17 were amended. Claims 22-24 were new claims.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5-7, 9-14, 17, 19-20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 3 of claim 1, the phrase “without removing substantial material therefrom” (emphasis added) is subjective, vague and indefinite. It is unclear from the claim what specific substantial material therefrom”.
Claim 1 recites the limitation "the compact" (occurs two times) in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the compact” is referred to “a polycrystalline superabrasive compact” or not.
Claim 13 recites the limitation "the compact" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the compact” is referred to “a polycrystalline superabrasive compact” or not.
Claims 2-3, 5-7, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 1.
In line 3 of claim 17, the phrase “without removing substantial material therefrom” (emphasis added) is subjective, vague and indefinite. It is unclear from the claim what specific amount of material that applicants consider as “without removing substantial material therefrom”.
Claim 17 recites the limitation "the compact" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the compact” is referred to “a polycrystalline superabrasive compact” or not.
Claims 19-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 1.
Claim 22 recites the limitation "the generally conical compact" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
23 recites the limitation "the compact" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
In line 3 of claim 24, the phrase “without removing substantial material therefrom” (emphasis added) is subjective, vague and indefinite. It is unclear from the claim what specific amount of material that applicants consider as “without removing substantial material therefrom”.
Claim 24 recites the limitation "the compact" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the compact” is referred to “a polycrystalline superabrasive compact” or not.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

7.	Claims 1, 5-7, 9-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Easley et al. (US 2014/0354033 A1)
Regarding to claim 1, Easley discloses a marking stylus for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom, the marking stylus comprising: 
(a) an elongated body (102) configured to be removably mounted in an automated marking system (Fig 1a-1b; Fig 5-Fig 9, paragraph 0029-0042); and 
(b) a polycrystalline superabrasive compact (104 comprises polycrystalline diamond composite or PDC) having a side and opposite first and second ends, the compact being mounted with the side and the first end of the compact surrounded by the to the body (102) and having a tip on the second end of the compact that protrudes from the body and extends away from the body to make contact with the substrate (Fig 1a-1b; Fig 5-Fig 9, paragraph 0029-0042).
Regarding to claim 5, Easley discloses the polycrystalline superabrasive compact is polycrystalline diamond composite (PDC; See paragraph 0020-0021, 0029).
Regarding to claim 6, Easley discloses the polycrystalline superabrasive compact (104) has one or more chamfers on the second end (See Fig 1a-1b, Fig 4B, Fig 5, Fig 6, paragraph 0034).

Regarding to claim 9, Easley discloses the polycrystalline superabrasive compact (104) extends to one or more edges of the body (See Fig 1, Fig 5-Fig 9).
Regarding to claim 10, Easley discloses the polycrystalline superabrasive compact has a pointed tip (118) (See Fig 1A-1B, paragraph 0030).
Regarding to claim 11, Easley discloses the polycrystalline superabrasive compact has a rounded tip (Fig 3, Fig 4A, Fig 5-Fig 9).
Regarding to claim 12, Easley discloses the polycrystalline superabrasive compact has a blunted tip (Fig 3, Fig 4A, Fig 5-Fig 9).
Regarding to claim 13, Easley discloses the polycrystalline superabrasive compact has a backing material between the compact and the body (paragraph 0032, 0035; Easley’s claim 15)
Regarding to claim 14, Easley discloses the polycrystalline superabrasive compact (104) is brazed to the body (102) (See paragraph 0029, 0032, 0035-0036, 0040
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3, 17, 19-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Easley et al. (US 2014/0354033 A1) as applied to claims 1, 5-7, 9-12, 14 above, and further in view of Lachmann et al. (US 2015/0240635 A1).
Regarding to claim 2, Easley fails to disclose the polycrystalline superabrasive compact has a grain size no larger than about 500 microns.  Regarding to claim 3, Easley fails to disclose the polycrystalline superabrasive compact has a grain size that ranges from about 0.1 microns to about 200 microns.  However, Easley clearly teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size (paragraph 0020-0023).  Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
Regarding to claim 17. Easley discloses a marking stylus for use in an automated marking process in which the stylus marks a surface of a substrate by striking and deforming a localized region of the surface without removing substantial material therefrom, the marking stylus comprising:
(a) an elongated, cylindrical body (102) having a longitudinal axis and configured to be removably mounted held in an automated marking apparatus (paragraph 0029-0042; Fig  1a-1b; Fig 5-Fig 9);

Regarding to claim 17, Easley fail to disclose the polycrystalline superabrasive compact has multiple grains that range in size from 0.1 microns to 500 microns.  Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.
Regarding to claim 19, Easley discloses the polycrystalline superabrasive compact is polycrystalline diamond composite (PDC; See paragraph 0020-0021, 0029).
	Regarding to claim 20, Easley disclose the polycrystalline superabrasive compact is chamfered at the tip and the body is chamfered adjacent to the tip (See Fig 1a-1b, Fig 2A-2B, Fig 3, paragraph 0034).
	Regarding to claim 22, Easley discloses the longitudinal axis of the body is coincident with a longitudinal of the generally conical compact (See Fig 1a-1b, Fig 3, Fig 4B, Fig 5-Fig 9).
Regarding to claim 23, Easley discloses the polycrystalline superabrasive compact has a backing material between the compact and the body (paragraph 0032, 0035; Easley’s claim 15)

(a) an elongated, cylindrical body having a longitudinal axis (102) (paragraph 0029-0042; Fig  1a-1b; Fig 5-Fig 9);
(b) a polycrystalline superabrasive compact (104) having opposite first and second ends and a generally conical shape, the compact being mounted with the first end attached to the  body and having a pointed tip on the second end that extends away from, and lies along the longitudinal axis of, the body for making contact with the substrate surface; (Fig 1a-1b; Fig 5-Fig 9, paragraph 0029-0042); and 
(c) a retaining component of the marking apparatus having an interior that receives and removably retains the cylindrical body (See Fig 1a-1b, Fig 2a-2b; Fig 5-Fig 9; Easley’s claim 9).
Regarding to claim 24, Easley fails to disclose wherein the polycrystalline superabrasive compact has multiple grains that range in size from 0.1 micron to 500 microns. Lachmann teaches to use superabrasive compact comprising polycrystalline diamond composite having a grain size between 15 microns to 80 microns (paragraph 0059-0061; within applicant’s range).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Easley in view of Lachmann by performing routine experiments to obtain optimal grains size because it has been held that determination of workable range is not considered inventive.

Response to Arguments
10.	Regarding to previous ground of rejection under 35 U.S.C 102 with respect to claim 1, the applicants stated “The prior art of record fails to teach the structure claimed. Both DiGiovanni and Lachmann show structures having components that contact substrates being outside of the body to which they are attached. The prior art does not disclose an elongated body with a superabrasive compact having a side and a first end surrounded by the body. Because the components of the prior art that contact substrates are outside the bodies to which they attach, neither teaches to have a second end of a compact that has a tip that protrudes from the body and extends away from the body. Both DiGiovanni and Lachmann disclose compacts outside of the bodies to which they are attached, neither teaches to have a second end of a compact that has a tip that protrudes from the body and extends away from the body. Both DiGiovanni and Lachmann disclose compacts outside of the bodies to which they are attached.”  The applicant’s argument is moot in view of new ground of rejections as discussed above using new cited prior arts (Easley et al.).
Regarding to previous ground of rejection of claim 17, the applicants stated:
“Neither DiGiovanni nor Lachmann discloses a generally conical compact, particularly with the pointed tip of the conical compact lying along the longitudinal axis of the body. As shown in Figs. 1 and 2 of Lachmann, the strike member 110 is planar with a pointed end, but the axis of the strike member does not line up with the longitudinal axis of the apparatus. This is important, because the direction of impact of Applicant’s stylus against the substrate is along the longitudinal axis of the stylus. The integrity of Applicant’s stylus will be maintained much better than a structure having a compact that is offset from the axis along which it is displaced and impact occurs. The conical compact with its tip lying along the longitudinal axis will encounter a symmetrical force during impact that drives the compact to remain in the position where it is attached. No lateral forces will be present to dislodge the compact. A compact that is offset from the axis as in the prior art is more likely to be dislodged from a body by the impact, because the impact will drive the compact laterally away from its attached position.
Applicant’s symmetrical stylus is distinguished from the asymmetrical Lachmann structure, which is not surprising in view of the different purpose of Lachmann. Applicant’s stylus is moved directly along its longitudinal axis to impact a substrate and deform the substrate at the point of impact. Lachmann’s component is attached to a drum (see the rotating drum in Fig. 14), which is rotated relative to a substrate to tear out and remove portions of the substrate. Lachmann requires an asymmetrical configuration due to the direction of the forces applied to the Lachmann component. It would not have been obvious to modify Lachmann’s component to have the symmetrical features claimed by Applicant, because this would reduce the lifetime of the Lachmann component. By modifying Lachmann to be like Applicant’s claimed stylus, the Lachmann component would lose a structural advantage for its use as taught in Lachmann. Therefore, a person having ordinary skill would not make the changes.”  
The applicant’s argument is moot in view of new ground of rejections as discussed above using new cited prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached at 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713